





Exhibit 10.3


RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE UNIFIRST CORPORATION
2010 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:
Steven S. Sintros
No. of Restricted Stock Units:
3,023
Grant Date:
December 14, 2017

Pursuant to the UniFirst Corporation Amended and Restated 2010 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), UniFirst
Corporation (the “Company”) hereby grants an award of the number of Restricted
Stock Units listed above (an “Award”) to the Grantee named above. Each
Restricted Stock Unit shall relate to one share of Common Stock, par value $0.10
per share (the “Stock”), of the Company.
1.Restrictions on Transfer of Award. The Grantee shall have no rights with
respect to this Award unless Grantee shall have accepted this Award by signing
and delivering a copy of this Award Agreement as set forth herein. If this Award
is not so accepted within 30 days of the Grant Date, the Grantee shall forfeit
the Award in its entirety (regardless of whether vested or unvested). This Award
may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Paragraph 2 of this Agreement and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.
2.Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.
Incremental Number of
Restricted Stock Units Vested
Vesting Date
Twenty Percent (20%)
December 14, 2018
Twenty Percent (20%)
December 14, 2019
Twenty Percent (20%)
December 14, 2020
Twenty Percent (20%)
December 14, 2021
Twenty Percent (20%)
December 14, 2022



The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
3.Termination of Employment. If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 2 above,
any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
4.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of





--------------------------------------------------------------------------------





the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.
7.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
8.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
9.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


 
 
UNIFIRST CORPORATION

 
By:
/s/ Raymond C. Zemlin
 
 
Raymond C. Zemlin
 
 
Chairman of the Board of Directors





The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.    
Dated: December 14, 2017
 
/s/ Steven S. Sintros
 
 
Grantee's Signature
 
 
 
 
 
Grantee’s name and address:
 
 
Steven S. Sintros
 
 
c/o UniFirst Corporation
 
 
68 Jonspin Road
 
 
Wilmington, MA 01887




